People ex rel. Lo Piccolo v Dzurenda (2022 NY Slip Op 02353)





People ex rel. Lo Piccolo v Dzurenda


2022 NY Slip Op 02353


Decided on April 8, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 8, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ANGELA G. IANNACCI
REINALDO E. RIVERA
PAUL WOOTEN, JJ.


2022-02397

[*1]The People of the State of New York, ex rel. Joseph A. Lo Piccolo, on behalf of Doru Roll, petitioner,
vJames Dzurenda, etc., respondent.


Bekoff, Feinman, Lo Piccolo, P.C., Garden City, NY (Joseph A. Lo Piccolo pro se of counsel), for petitioner.
Anne T. Donnelly, District Attorney, Mineola, NY (Kevin Sheehan and David Glovin of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Doru Roll upon his own recognizance or, in the alternative, to set reasonable bail upon Nassau County Indictment No. 01252N/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Nassau County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DILLON, J.P., IANNACCI, RIVERA and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court